Citation Nr: 0844655	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel









INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  He died in June 2001 and his surviving spouse 
is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This appeal was previously before the Board in June 2008, 
when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her October 2005 substantive appeal, the appellant 
indicated her desire for a hearing before a Member of the 
Board.  The record reflects, however, that the April 2008 
hearing notification letter was sent to the incorrect 
address, and the appellant did not appear for that hearing.

In June 2008, the Board remanded this case to provide the 
appellant with notice of the requested hearing at the correct 
address.  (It appears that the correct address is the address 
indicated on the October 2005 substantive appeal.)  Review of 
the record shows that this was not accomplished.  
Specifically, both the notice of the Board's June 2008 remand 
and the October 2008 hearing notification letter were sent to 
the same incorrect address as the April 2008 hearing 
notification letter.  The October 2008 hearing notification 
letter was returned as undeliverable that same month.  This 
error should be corrected.  See Stegall v. West, 11 Vet. App. 
268 (1998) (as a matter of law, a remand by the Board confers 
on the veteran the right to compliance with the remand 
orders).

Accordingly, the case is REMANDED for the following action:

1. The RO should add the appellant's name 
to the schedule of hearings to be 
conducted at the RO before a Member of the 
Board, and notify her of the scheduled 
hearing at the address indicated on the 
October 2005 substantive appeal.  A copy 
of this notice should be placed in the 
claims folder.  Additionally, the RO 
should re-send a copy of the June 2008 
notice of the Board's remand.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


